Name: Commission Regulation (EC) NoÃ 1556/2006 of 18 October 2006 laying down detailed rules for the application of Council Regulation (EC) NoÃ 774/94 concerning the import arrangements for pigmeat (Codified version)
 Type: Regulation
 Subject Matter: animal product;  European Union law;  tariff policy
 Date Published: nan

 19.10.2006 EN Official Journal of the European Union L 288/7 COMMISSION REGULATION (EC) No 1556/2006 of 18 October 2006 laying down detailed rules for the application of Council Regulation (EC) No 774/94 concerning the import arrangements for pigmeat (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (1), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (2), and in particular Article 22 thereof, Whereas: (1) Commission Regulation (EC) No 1432/94 of 22 June 1994 laying down detailed rules for the application in the pigmeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Regulation should be codified. (2) Regulation (EC) No 774/94 opened, from 1 January 1994, new annual tariff quotas for certain pigmeat products. The said quotas are to apply for an unspecified period. (3) The administration of the arrangements should be based on import licences. To that end, the detailed rules for submission of the applications and the information which must appear on the applications and licences, by way of derogation from Article 8 of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (5) should be laid down. In addition, provision should be made for the licences to be issued after a period of consideration, applying, where necessary, a single percentage of acceptance. It is appropriate, in the interest of the operators, to provide for the possibility to withdraw the application for certificates after the fixing of a coefficient of acceptance. (4) Regulation (EC) No 774/94 provides for the customs duty to be fixed at 0 % for imports of certain pigmeat products, up to a certain quantity. In order to ensure the regularity of imports, the quantity in question should be staggered over one year. (5) In order to facilitate trade between the Community and third countries, it must be possible to import pigmeat products without an obligation to import from the country of origin, which must nevertheless be mentioned for statistical reasons in section 8 of the import licence. (6) To ensure proper management of the import regimes, the Commission needs precise information from the Member States on the quantities actually imported. For the sake of clarity, it is necessary to use a single model for communicating the quantities between Member States and the Commission. (7) In order to ensure proper administration of the system, the security for import licences under the said system should be fixed. In view of the risk of speculation inherent in the system in the pigmeat sector, precise conditions governing access by traders to the said system should be laid down. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 All imports into the Community of the products referred to in Annex I under the tariff quotas opened in Article 2 of Regulation (EC) No 774/94 shall be subject to the presentation of an import licence. The quantity of products which benefit from that regime and the level of custom duty are set out in Annex I. Article 2 The quantity fixed in Annex I shall be staggered over the year as follows:  25 % in the period from 1 January to 31 March,  25 % in the period from 1 April to 30 June,  25 % in the period from 1 July to 30 September,  25 % in the period from 1 October to 31 December. Article 3 The import licences referred to in Article 1 shall be subject to the following provisions: (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authorities in the Member States that they have been active in trade with third countries in products in the pigmeat sector for at least the preceding 12 months; however, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this regime; (b) licence applications must mention the serial number, and may relate to products covered by the two different CN codes and originating in only one country; in such cases, all the CN codes must be indicated in section 16 and their descriptions in section 15; a licence application must relate at least to 20 tonnes and at most to 20 % of the quantity available for the period specified in Article 2; (c) section 8 of licence applications and licences shall show the country of origin; (d) section 20 of licences applications and licences shall show one of the indications set out in Annex II, Part A; (e) section 24 of licences shall show one of the indications set out in Annex II, Part B. Article 4 1. Licence applications shall be lodged during the first seven days of the month preceding each period as specified in Article 2. 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any applications, in respect of the current period, concerning products referred to in Annex I in the Member State in which his applications is lodged or in another Member State. Where an applicant submits more than one application relating to products referred to in Annex I, all applications from that person shall be inadmissible. However, each applicant may lodge several applications for import licences for products referred to in Annex I, if these products originate in different countries. The applications, one each for a single country of origin, shall be submitted together to the competent authority of a Member State. They shall be considered, as regards the maximum referred to in point (b) of Article 3 as well as the application of the rule provided for in the second subparagraph of this paragraph, as a single application. 3. Member States shall notify the Commission, on the third working day following the end of the application submission period, of applications lodged for each of the products concerned. Such notification shall include a list of applicants and a statement of the quantities applied for. All notifications, including notifications that there have been no applications, shall be made electronically on the working day stipulated, drawn up on the model set out in Annex III in cases where no application is made, and on the models set out in Annexes III and IV in cases where applications have been made. 4. The Commission shall decide as quickly as possible to what extent quantities may be awarded in respect of applications as referred to in Article 3. If quantities in respect of which licences have been applied for exceed the quantities available, the Commission shall fix a single percentage of acceptance in quantities applied for. In the case where the percentage is less than 5 %, the Commission can decide to refuse all applications and the corresponding security shall be released immediately. 5. The trader may withdraw his application for certificates within 10 working days after the publication of the single percentage of acceptance in the Official Journal of the European Union, if the application of this rate leads to the fixation of a quantity smaller than 20 tonnes. The Member States shall inform the Commission within five days following the withdrawal of the application for certificates and the corresponding security shall be released immediately. 6. The Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following period for the same year. 7. Licences shall be issued as quickly as possible after the Commission has taken its decision. 8. Licences issued shall be valid throughout the Community. 9. Member States shall notify the Commission, before the end of the fourth month following each annual period defined in Annex I, of the quantities of actual imports of products under this Regulation for that period. All notifications, including notifications that there have been no imports, shall be made using the model set out in Annex V. Article 5 For the purposes of Article 23(2) of Regulation (EC) No 1291/2000, import licences shall be valid for 150 days from the date of actual issue. However, licences shall not be valid beyond 31 December of the year of issue. Import licences issued pursuant to this Regulation shall not be transferable. Article 6 A security of EUR 20 per 100 kilograms shall be lodged for import licence applications for all products referred to in Annex I. Article 7 Without prejudice to the provisions of this Regulation, Regulation (EC) No 1291/2000 shall apply. However, by way of derogation from Article 8(4) of that Regulation, the quantity imported under this Regulation may not exceed that shown in sections 17 and 18 of the import licence. The figure 0 shall accordingly be entered in section 19 of the licence. Article 8 Regulation (EC) No 1432/94 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VII. Article 9 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2006. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 91, 8.4.1994, p. 1. Regulation as amended by Commission Regulation (EC) No 2198/95 (OJ L 221, 19.9.1995, p. 3). (2) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (3) OJ L 156, 23.6.1994, p. 14. Regulation as last amended by Regulation (EC) No 341/2005 (OJ L 53, 26.2.2005, p. 28). (4) See Annex VI. (5) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 410/2006 (OJ L 71, 10.3.2006, p. 7). ANNEX I CUSTOMS DUTY SET AT 0 % (tonnes) Serial Number CN code From 1 January to 31 December 09.4046 0203 19 13 0203 29 15 7 000 ANNEX II PART A Indications referred to in point (d) of Article 3:  : in Spanish : Reglamento (CE) no 1556/2006  : in Czech : NaÃ Ã ­zenÃ ­ (ES) Ã . 1556/2006  : in Danish : Forordning (EF) nr. 1556/2006  : in German : Verordnung (EG) Nr. 1556/2006  : in Estonian : MÃ ¤Ã ¤rus (EÃ ) nr 1556/2006  : in Greek : Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1556/2006  : in English : Regulation (EC) No 1556/2006  : in French : rÃ ¨glement (CE) no 1556/2006  : in Italian : Regolamento (CE) n. 1556/2006  : in Latvian : Regula (EK) Nr. 1556/2006  : in Lithuanian : Reglamentas (EB) Nr. 1556/2006  : in Hungarian : 1556/2006/EK rendelet  : in Maltese : Ir-Regolament (KE) Nru 1556/2006  : in Dutch : Verordening (EG) nr. 1556/2006  : in Polish : RozporzÃ dzenie (WE) nr 1556/2006  : in Portuguese : Regulamento (CE) n.o 1556/2006  : in Slovak : Nariadenie (ES) Ã . 1556/2006  : in Slovene : Uredba (ES) Ã ¡t. 1556/2006  : in Finnish : Asetus (EY) N:o 1556/2006  : in Swedish : FÃ ¶rordning (EG) nr 1556/2006 PART B Indications referred to in point (e) of Article 3:  : in Spanish : Derecho de aduana del 0 % en aplicaciÃ ³n del Reglamento (CE) no 1556/2006  : in Czech : Clo stanoveno na 0 % podle naÃ Ã ­zenÃ ­ (ES) Ã . 1556/2006  : in Danish : Told fastsat til 0 % i henhold til forordning (EF) nr. 1556/2006  : in German : Auf 0 v. H. festgesetzter Zoll gemÃ ¤Ã  der Verordnung (EG) Nr. 1556/2006  : in Estonian : Vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 1556/2006 on kinnitatud 0 % tollimaks  : in Greek : Ã Ã ±Ã Ã ¼Ã Ã  Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã Ã µ 0 % Ã ºÃ ±Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1556/2006  : in English : Customs duty fixed at 0 % pursuant to Regulation (EC) No 1556/2006  : in French : droit de douane fixÃ © Ã 0 % en application du rÃ ¨glement (CE) no 1556/2006  : in Italian : Dazio doganale fissato allo 0 % in applicazione del regolamento (CE) n. 1556/2006  : in Latvian : Noteikts 0 % muitas nodoklis, ievÃ rojot Regulu (EK) Nr. 1556/2006  : in Lithuanian : 0 % muitas, nustatytas pagal ReglamentÃ (EB) Nr. 1556/2006  : in Hungarian : 0 %-os vÃ ¡mtÃ ©tel a(z) 1556/2006/EK rendelet alapjÃ ¡n  : in Maltese : Rata ta dazju doganali ffissat gÃ §al 0 % skond ir-Regolament (KE) Nru 1556/2006  : in Dutch : Douanerecht 0 % op grond van Verordening (EG) nr. 1556/2006  : in Polish : CÃ o ustalone na poziomie 0 % na podstawie RozporzÃ dzenia (WE) nr 1556/2006  : in Portuguese : Direito aduaneiro fixado em 0 %, nos termos do Regulamento (CE) n.o 1556/2006  : in Slovak : Clo stanovenÃ © na Ã ºrovni 0 % podÃ ¾a nariadenia (ES) ) Ã . 1556/2006  : in Slovene : 0 % dajatev v skladu z Uredbo (ES) Ã ¡t. 1556/2006  : in Finnish : Tulliksi vahvistettu 0 % asetuksen (EY) N:o 1556/2006 mukaisesti  : in Swedish : Tullsats faststÃ ¤lld till 0 % i enlighet med FÃ ¶rordning (EG) nr 1556/2006 ANNEX III Notification in application of Regulation (EC) No 1556/2006, Article 4(3) Application for import licences To be forwarded by the Member States to the following e-mail address: AGRI-IMP-PORK@ec.europa.eu or fax: (32-2) 292 17 39 COMMISSION OF THE EUROPEAN COMMUNITIES DG AGRI.D.2  implementation of market measures Pigmeat sector Application for import licences with customs duty set at 0 % Date Period Member State: Sender: Contact: Telephone: Fax: E-mail address: Serial No Quantity applied for (tonnes per product) 09.4046 ANNEX IV Notification in application of Regulation (EC) No 1556/2006, Article 4(3) Application for import licences To be forwarded by the Member States to the following e-mail address: AGRI-IMP-PORK@ec.europa.eu or fax: (32-2) 292 17 39 COMMISSION OF THE EUROPEAN COMMUNITIES DG AGRI.D.2  implementation of market measures Pigmeat sector Application for import licences with customs duty set at 0 % Date Period Member State: Serial No CN code Applicant (name and address) Quantity requested (tonnes) 09.4046 Total in tonnes for product ANNEX V Notification in application of Regulation (EC) No 1556/2006, Article 4(9) Actual imports To be forwarded by the Member States to the following e-mail address: AGRI-IMP-PORK@ec.europa.eu or fax: (32-2) 292 17 39 COMMISSION OF THE EUROPEAN COMMUNITIES DG AGRI.D.2  implementation of market measures Pigmeat sector Member State: Serial No Quantity actually imported Country of origin ANNEX VI Repealed Regulation with its successive amendments Commission Regulation (EC) No 1432/94 (OJ L 156, 23.6.1994, p. 14) Commission Regulation (EC) No 1593/95 (OJ L 150, 1.7.1995, p. 94) Commission Regulation (EC) No 2068/96 (OJ L 277, 30.10.1996, p. 12) Commission Regulation (EC) No 1377/2000 (OJ L 156, 29.6.2000, p. 30) Commission Regulation (EC) No 1006/2001 (OJ L 140, 24.5.2001, p. 13) Article 1 only Commission Regulation (EC) No 2083/2004 (OJ L 360, 7.12.2004, p. 12) Article 1 only Commission Regulation (EC) No 341/2005 (OJ L 53, 26.2.2005, p. 28) Article 1 only ANNEX VII CORRELATION TABLE Regulation (EC) No 1432/94 This Regulation Article 1 Article 1 Article 2, first paragraph Article 2 Article 2, second paragraph  Article 3 Article 3 Article 4(1) Article 4(1) Article 4(2), first subparagraph, first sentence Article 4(2), first subparagraph Article 4(2), first subparagraph, second sentence Article 4(2), second subparagraph Article 4(2), first subparagraph, third and fourth sentences and second subparagraph Article 4(2), third subparagraph Article 4(3) Article 4(3) Article 4(4), first and second subparagraphs Article 4(4), first and second subparagraphs Article 4(4), third subparagraph Article 4(5) Article 4(4), fourth subparagraph Article 4(6) Article 4(5) Article 4(7) Article 4(6) Article 4(8) Article 4(7) Article 4(9) Articles 5, 6 and 7 Articles 5, 6 and 7  Article 8 Article 8 Article 9 Annex I Annex I  Annex II Annex II Annex III Annex III Annex IV Annex IV Annex V  Annex VI  Annex VII